Citation Nr: 0103499	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  92-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total evaluation for non-
service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for post-traumatic stress disorder 
(PTSD).  In a September 1991 rating decision, the RO also 
denied entitlement to a permanent and total disability rating 
for non-service-connected pension benefits.  The notice of 
disagreement as to both issues was submitted in September 
1991.  The statement of the case was issued in September 
1992.  A substantive appeal was received in October 1992.  
The Board remanded the case in September 1994 and in November 
1996 for additional development of the evidence.  The claims 
return to the Board following additional development. 


REMAND

The veteran contends that he incurred PTSD as a result of 
stressors encountered on board ship and during his active 
service.  The law provides that service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by a veteran's active service, 
or, for certain diseases defined as chronic, manifested, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000). 

The veteran also contends that his psychiatric and medical 
disabilities render him unemployable.  A veteran who served 
in the active military service for 90 days or more during a 
period of war, who is permanently and totally disabled from 
non-service connected disability not the result of the 
veteran's own willful misconduct, is entitled to pension 
payable at the rate established by law.  38 U.S.C.A. § 1521 
(West 1991).  The law provides that pension benefits may be 
granted to a veteran for non-service-connected disabilities, 
if, inter alia, certain net worth requirements are met and 
the veteran does not have income in excess of the applicable 
maximum annual pension rate specified by the regulations.  38 
C.F.R. §§ 3.3, 3.23 (2000). 

The Board notes that, after the RO returned the claims filed 
to the Board following the 1996 remand, but before the Board 
initiated appellate review following the return of the claims 
file, there was a significant change in the law applicable to 
the claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The veteran was afforded VA examinations following the 
February 1996 remand, including examination following changes 
in regulations applicable to evaluation of psychiatric 
disorders, to determine whether he met the criteria for a 
diagnosis of PTSD under current regulations.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  However, no clinical 
records related to any treatment obtained since the February 
1996 remand have been obtained.  It appears that the veteran 
regularly attends VA outpatient treatment groups, and is 
followed by a VA psychiatrist.  Those records are not 
associated with the claims file before the Board, but should 
be obtained and should be reviewed by the examiner before a 
psychiatric diagnosis is assigned. 

The Board also notes that, in the September 1994 remand, the 
Board directed that records of the Social Security 
Administration (SSA) be obtained.  It does not appear that 
these records have been associated with the file.  The RO 
should attempt to obtain these records.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that the VA examination conducted in December 
1999 reflects that the veteran has obtained a college 
education and attempted to work as a substitute teacher in 
1998, but was fired from that job.  Further development of 
additional information as to the veteran's education and 
ability to work, as well as a statement from his last 
employer, should be obtained before a determination as to 
entitlement to pension is completed.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, so it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all VA clinical 
records from February 1996 to the 
present, including, but not limited to, 
clinical records of VA outpatient mental 
health clinic treatment and records of 
participation in VA outpatient mental 
health group therapy.  The RO should also 
offer the veteran the opportunity to 
identify any non-VA providers, by names 
and addresses, who have treated the 
veteran for any psychiatric or medical 
disorder since February 1996.  After 
securing any necessary release, the RO 
should obtain these records.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  The RO should attempt to verify the 
veteran's attainment of a college degree 
by asking the veteran to submit college 
transcripts or the like, or the veteran 
may authorize release of information to 
VA from the appropriate educational 
institution(s).  

4.  The veteran should be requested to 
identify all employers since February 
1996, including the employer for whom the 
veteran worked in 1998 when he was a 
substitute teacher.  Information as to 
the veteran's employment and reasons for 
leaving the employment should be 
requested from the employer(s).

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
appropriate diagnosis of all current 
psychiatric disorders.  The claims folder 
should be made available to the examiner 
for review before the examination, 
including the clinical records of VA 
treatment since February 1996.  The 
examiner should reconcile any conflicting 
medical evidence, and should be requested 
(1) to determine what diagnostic 
formulation is best supported by the 
record and current examination, and also 
(2) to provide and opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran has PTSD or any currently 
diagnosed acquired psychiatric disorder 
which is related to service.  

6.  After reviewing all current VA 
clinical records and any non-VA records 
available, the RO should determine 
whether the veteran should be afforded VA 
examination as to the current severity of 
any disease, injury, disorder, or 
disability.  Any necessary development, 
including examination, should be 
conducted.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  After completion of the above, the RO 
should then readjudicate the claim of 
entitlement to service connection for 
PTSD and, if the service connection claim 
is denied, the claim of entitlement to a 
permanent and total disability evaluation 
for pension purposes.  The RO must 
consider all appropriate laws, 
regulations and diagnostic codes (as 
amended), and any additional information 
obtained as a result of this remand, 
including VA examination report(s).  If 
the claim of entitlement to pension is 
adjudicated, the RO should consider each 
of the veteran's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



